            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

WILFRED DREXAL DAVIS                                                PLAINTIFF

v.                     No. 3:19-cv-365-DPM-JTR

DALE COOK, Sheriff, Mississippi
County Detention; McCLAIN,
Lieutenant, Mississippi County
Detention; SAYER, Sergeant, Mississippi
County Detention; and BURNETT,
Sergeant, Mississippi County Detention                            DEFENDANTS

                                ORDER
       On de novo review, the Court adopts Magistrate Judge Ray's
partial recommendation, NQ 9, and overrules Davis's objections, NQ 12.
FED.   R. CIV. P. 72(b)(3). Davis may proceed with his excessive force
claims against Sayer and Burnett in their individual capacities. His
claims against McClain and Cook are dismissed without prejudice, as
are his official-capacity claims against Sayer and Burnett.
       So Ordered.
                                      ~     y(J/;f.
                                                 "77
                                 D .P. Marshall Jr.
                                 United States District Judge

                                     3   o .bv"tll. y   ;20:z.o
